RECOMMENDED FOR FULL-TEXT PUBLICATION
                                         Pursuant to Sixth Circuit Rule 206
                                                 File Name: 04a0359p.06

                          UNITED STATES COURTS OF APPEALS
                                             FOR THE SIXTH CIRCUIT
                                               _________________


                                                           X
                                    Plaintiff-Appellant, -
 RENNIE B. VALENTINE-JOHNSON,
                                                            -
                                                            -
                                                            -
                                                                No. 03-1262
            v.
                                                            ,
                                                             >
 DR. JAMES G. ROCHE, Secretary, Department of the           -
                                                            -
                                   Defendant-Appellee. -
 United States Air Force,

                                                            -
                                                           N
                           Appeal from the United States District Court
                          for the Eastern District of Michigan at Detroit.
                           No. 01-73345—John Feikens, District Judge.
                                             Submitted: August 6, 2004
                                      Decided and Filed: October 22, 2004
               Before: CLAY and GILMAN, Circuit Judges; O’MALLEY, District Judge.*
                                                 _________________
                                                       COUNSEL
ON BRIEF: Daniel A. Traver, TRAVER & WALZAK, Port Huron, Michigan, for Appellant. Vanessa
M. Mays, UNITED STATES ATTORNEY, Detroit, Michigan, for Appellee.
                                                 _________________
                                                     OPINION
                                                 _________________
        RONALD LEE GILMAN, Circuit Judge. Rennie B. Valentine-Johnson, an African-American
woman, joined the United States Air Force in 1984. In 1993, she transferred from an Air Force base in
Wyoming to become the Director of Family Readiness at the Selfridge Air Force Base in Michigan. While
at Selfridge, Valentine-Johnson filed numerous equal employment opportunity (EEO) complaints that
alleged race and sex discrimination, as well as retaliation, all in violation of Title VII of the Civil Rights Act
of 1964. The Air Force terminated her employment two years later, purportedly for poor performance.
        Valentine-Johnson then sought to pursue her discrimination, retaliation, and termination claims
together in a so-called “mixed case.” A mixed case is one where a federal employee alleges that she
suffered from an adverse agency action appealable to the Merit Systems Protection Board (MSPB), and that
the action was also based on discrimination in violation of Title VII. Valentine-Johnson was unsuccessful

    *
    The Honorable Kathleen M. O’Malley, United States District Judge for the Northern District of Ohio, sitting by designation.


                                                              1
No. 03-1262            Valentine-Johnson v. Roche                                                   Page 2


in navigating the procedural maze for the processing of a mixed case because of erroneous advice given to
her by the MSPB Administrative Judge (AJ) hearing her claims and because the MSPB AJ entertained a
jurisdictional argument from the Air Force that the Air Force later disavowed.
         On the Air Force’s motion for summary judgment, the district court dismissed Valentine-Johnson’s
termination claims because she had failed to exhaust her administrative remedies before the MSPB. The
district court also granted summary judgment on Valentine-Johnson’s discrimination and retaliation claims
because—divorced from her termination claim—she could not establish that she suffered from an adverse
employment action. Finally, the district court dismissed Valentine-Johnson’s hostile work environment
claim that she based upon alleged sexual harassment. For the reasons set forth below, we REVERSE the
district court’s decision to dismiss Valentine-Johnson’s discrimination, retaliation, and termination claims
and REMAND the case for a new hearing that combines all three of these claims. On the other hand, we
AFFIRM the judgment of the district court that dismissed Valentine-Johnson’s hostile work environment
claim.
                                           I. BACKGROUND
A.     Factual background
        Valentine-Johnson served for two years as Chief of Family Programs at the Warren Air Force Base
in Wyoming. While in Wyoming, she filed an EEO complaint on the basis that she was subjected to racial
discrimination. Valentine-Johnson was subsequently promoted to be the Director of Family Readiness at
the Selfridge Air Force Base in Michigan. Her transfer to Selfridge in May of 1993 did not begin smoothly.
A reservist on the base told her that she was not needed at Selfridge and that she should “move closer to
Detroit.” In the original itinerary that was provided to her, Valentine-Johnson was to be welcomed by
someone of “appropriate rank.” She alleges that after the Selfridge personnel learned that she was African
American, they decided that her orientation could be handled by a low-level staffer.
        In July of 1993, Valentine-Johnson traveled to Robbins Air Force Base in Georgia for training and
orientation that was organized by Natalie Bassett, the Manager of Family Readiness at Air Force
headquarters. During the visit, Valentine-Johnson told Bassett that she had filed an EEO complaint during
her service in Wyoming. Valentine-Johnson alleges that thereafter Bassett “shunned” her. On another
occasion when the two women were in a car together, Valentine-Johnson alleges that Bassett, who had had
too much to drink, began berating her about the EEO complaint and called her an “uppity black nigger
bitch.” Valentine-Johnson also alleges that when Bassett came to Selfridge on a subsequent visit, Bassett
informed Colonel Thomas Brown, who was Valentine-Johnson’s initial supervisor, about the pending EEO
complaint and told another officer that he should “watch” her.
        When Colonel Brown learned of the Wyoming EEO complaint, Valentine-Johnson alleges that he
told her “not to worry” about it, and that if she took care of him, he would take care of her. She contends
that Colonel Brown’s comment had a sexual overtone because there was allegedly “a parade of women
meeting his needs.” Valentine-Johnson specifically identified three different women on the base with whom
he was allegedly having a sexual relationship.
        Valentine-Johnson alleges that Colonel Brown touched her once in August of 1993, when he put his
arm around her and walked her down the hall. This incident occurred after Valentine-Johnson had told
Colonel Brown that she thought his touching of other women in the office was inappropriate. She therefore
felt that Colonel Brown was deliberately showing her “that he could do whatever he wanted to do.”
Valentine-Johnson filed an EEO complaint about Colonel Brown putting his arm around her. She also
alleges that on another occasion Colonel Brown invaded her “personal space” by standing too close, which
made her uncomfortable.
     Valentine-Johnson and the Air Force signed an agreement on October 21, 1993 to mediate the
Wyoming EEO claim. The agreement expressly provided that the mediation was to be kept confidential.
No. 03-1262             Valentine-Johnson v. Roche                                                    Page 3


When it came time for Valentine-Johnson to travel to Wyoming for the mediation, however, the travel order
stated that the purpose of her trip was “EEO Mediation Hearing.” Valentine-Johnson claims that disclosing
the purpose of her travel breached the confidentiality provision of the mediation process. The order passed
through many hands, and the fact that Valentine-Johnson was engaged in an EEO mediation allegedly
“spread like wildfire.”
        According to the Air Force’s regulations, Selfridge, as the base where Valentine-Johnson was
currently employed, was responsible for paying for her travel to Wyoming. Colonel Brown apparently was
unaware of this requirement and, when he observed the information on the travel order, allegedly screamed:
“Hell no, I’m not going to pay for the God Damn trip” and “Get her the hell away from me.” The trip was
ultimately authorized and paid for by Selfridge, but when Valentine-Johnson returned, she alleges that the
“harassment” and her “demise” began.
        To start with, Colonel Brown said that he would no longer supervise Valentine-Johnson, so Major
Mosher took over. Captain Sutton later succeeded Major Mosher. Because Major Mosher and Captain
Sutton were of lower rank than Colonel Brown, Valentine-Johnson believed that this was degrading.
Captain Sutton then began to schedule regular meetings, which Valentine-Johnson calls “browbeating
sessions,” about how to improve Valentine-Johnson’s performance. The unpleasantness of these sessions
for Valentine-Johnson was exacerbated because they occurred after everyone else had left work and the
lights and telephones were turned off. Valentine-Johnson had requested that she be able to leave with
everyone else at 4:30 p.m., but Captain Sutton refused to let her go at that time.
        In her deposition, Valentine-Johnson describes other hostility that she allegedly experienced. She
claims that base employee Rita Rozek came into her office on one occasion and cursed her out and that
another base employee, Kimberly Fergan, told a training instructor that Fergan “didn’t work with black
people.” Fergan also filed two allegedly false reports with the security police, claiming that Valentine-
Johnson had assaulted her. Yet another employee at the base, Carol Shaw, was once alleged to have
elbowed Valentine-Johnson. An African-American base employee, H. Manning, approached Valentine-
Johnson and told her that he could not talk to her anymore because, if he did, he would be fired. Colonel
Brown allegedly told the security police that they should not assist her, so that when she asked for an escort
to her building after dark, they refused. Finally, someone at the base spread the false rumor that Valentine-
Johnson was carrying a concealed weapon, causing her to be followed leaving her office on one occasion
by a reservist carrying a loaded M-16.
         Valentine-Johnson was hospitalized for depression and stress in December of 1993. She filed the
first of 29 complaint letters with the EEO grievance office at Selfridge in January of 1994. Less than a week
later, Valentine-Johnson and her husband had an “off-the-record” meeting with Colonel Brown and another
officer. According to Valentine-Johnson’s husband, Colonel Brown said that they were meeting about
“what it will take to make this EEO stuff go away.” Colonel Brown allegedly told Valentine-Johnson that
“you are not going to get any help as long as you continue this EEO complaint.” The meeting ended when
Valentine-Johnson asked Colonel Brown for his opinion about interracial marriage, to which he replied that
he was “shocked” that she had married a white man. (Roy Johnson, whom Valentine-Johnson married in
September of 1993, is white.)
        Valentine-Johnson alleges that she found it impossible to do her job. She claims that she was not
given a job description or the material and personnel resources that she needed. The computer that was
designated for her office sat on Colonel Brown’s desk for 10 months. She was told that she was to supervise
three people, but when she tried to reprimand them for partying, Colonel Brown said that they did not work
for her. Roy Johnson, who initially worked as a volunteer in the Family Readiness Office, was told that he
could no longer assist his wife, even though another married couple worked together in the Family
Readiness Office at the Air Force base in New Orleans.
No. 03-1262            Valentine-Johnson v. Roche                                                         Page 4


        Neither Colonel Brown nor Major Mosher ever established performance objectives for Valentine-
Johnson or gave her evaluations. Although Captain Sutton did set forth job objectives for Valentine-
Johnson, these requirements were purportedly so vague and subjective that it was impossible to attain the
objectives. Valentine-Johnson further contends that Captain Sutton always found her work product
“unacceptable,” even after Valentine-Johnson made the requested changes. In August of 1994, Captain
Sutton evaluated Valentine-Johnson and gave her unacceptable performance ratings of “1s” and “2s.”
These ratings were markedly lower than the “fully successful” ratings of “8s” and “9s” that Valetine-
Johnson had received in her prior postings. Valentine-Johnson was fired in January of 1995 for performance
deficiencies. She was replaced by a white woman.
B.     A “mixed-case” roadmap
        Before entering the procedural morass in which Valentine-Johnson finds herself, an outline of the
statutory and regulatory framework for the processing of cases like hers—which combine an adverse
personnel action by a federal agency with claims of discrimination—might prove helpful. A federal
employee who is terminated and also alleges discrimination in violation of Title VII presents a so-called
“mixed case.” The employee must navigate the administrative regime that governs Title VII as well as the
procedures for challenging an adverse personnel action under the Civil Service Reform Act. Because the
D.C. Circuit has accurately presented what it described as this “complicated tapestry” in clear language, we
reproduce it below as follows:
       An employee who intends to pursue a mixed case has several paths available to her. At the
       outset, the aggrieved party can choose between filing a “mixed case complaint” with her
       agency’s EEO office and filing a “mixed case appeal” directly with the MSPB. By statute,
       the relevant agency EEO office and the MSPB can and must address both the discrimination
       claim and the appealable personnel action. Should she elect the agency EEO route, within
       thirty days of a final decision she can file an appeal with the MSPB or a civil discrimination
       action in federal district court. If 120 days pass without a final decision from the agency’s
       EEO office, the same avenues of appeal again become available: the complainant can file
       either a mixed case appeal with the MSPB or a civil action in district court.
       When a complainant appeals to the MSPB, either directly or after pursuing her claim with
       the agency EEO office, the matter is assigned to an Administrative Judge who takes evidence
       and eventually makes findings of fact and conclusions of law. The AJ’s initial decision
       becomes a final decision if neither party, nor the MSPB on its own motion, seeks further
       review within thirty-five days. However, both the complainant and the agency can petition
       the full Board to review an initial decision. Should the Board deny the petition for review,
       the initial decision becomes final; if the Board grants the petition, its decision is final when
       issued. At this point, the complainant again has a choice: within thirty days of receiving a
       final decision from the MSPB, she can either appeal the discrimination claim to the EEOC,
       or appeal the entire claim (or any parts thereof) to the appropriate district court. Finally, if
       the MSPB fails to render a judicially reviewable decision within 120 days from the filing of
       a mixed case appeal, the aggrieved party can pursue her claim in federal district court.
Butler v. West, 164 F.3d 634, 638-39 (D.C. Cir. 1999) (citations omitted).
C.     Procedural background
         In February of 1995, Valentine-Johnson filed a mixed case appeal with the MSPB, challenging her
termination from the Air Force and alleging that the termination was caused by discrimination and
retaliation in violation of Title VII. Around the same time, EEOC hearings were scheduled on various EEO
complaints, alleging discrimination, retaliation, and a hostile work environment that predated her
termination. The parties reached a procedural settlement agreement in March of 1995, wherein Valentine-
No. 03-1262             Valentine-Johnson v. Roche                                                    Page 5


Johnson agreed to withdraw her mixed case appeal before the MSPB, but retained the option to refile it after
the EEOC decided her outstanding EEO claims.
       In December of 1995, the EEOC issued an order urging Valentine-Johnson to elect from three
available options: (1) to continue to hold her termination claim in abeyance and have her EEO
discrimination and retaliation claims heard by the EEOC; (2) to pursue her termination claim with the
MSPB immediately, and move to consolidate the EEO claims with the termination claim as a “mixed case
appeal;” or (3) to pursue her EEO claims regarding termination by filing a mixed case complaint with the
Air Force, receive a Final Agency Decision (FAD) from the Air Force, and, if necessary, appeal the FAD
to the MSPB. Under this third option, either party could have moved to consolidate the EEO claims.
Valentine-Johnson chose the first option, which was essentially the terms set forth in the parties’ settlement
agreement.
        Throughout 1996, Valentine-Johnson failed to respond to the Air Force’s requests for discovery.
The case was ultimately submitted for decision by the EEOC without a hearing because the parties made
no progress in taking discovery or agreeing on a witness list. In a 113-page decision, the EEOC
Administrative Law Judge (ALJ) concluded that Valentine-Johnson was unable to establish by a
preponderance of the evidence a prima facie case of discrimination based upon race, sex, or reprisal. The
EEOC ALJ also concluded that Valentine-Johnson had failed to offer sufficient evidence to substantiate her
allegations of a hostile work environment based upon sexual harassment. Finally, as to all of her complaints,
the EEOC ALJ found that the Air Force’s proffered reasons for its actions were legitimate and not given
as a pretext designed to mask discrimination. After the EEOC ALJ’s decision was affirmed by the EEOC,
Valentine-Johnson received a “right-to-sue” letter.
         Valentine-Johnson filed suit in the United States District Court for the Eastern District of Michigan
in August of 2001. In December of 2001, she reinstated her appeal to the MSPB regarding her termination
claims. She indicated in her MSPB appeal that she was pursuing her discrimination claims in federal district
court. The Air Force then filed a motion with the MSPB to dismiss her MSPB appeal with prejudice for
lack of jurisdiction. In its motion, the Air Force argued that Valentine-Johnson’s pleadings in federal
district court made clear that she intended to pursue both her termination and her discrimination/retaliation
claims in that forum, thereby precluding her appeal to the MSPB.
        On March 1, 2002, an AJ for the MSPB held a telephone status conference with the parties. The
MSPB AJ advised Valentine-Johnson that she had until March 15, 2002 to indicate whether “she wished
to proceed with the Board appeal of her removal [termination] without consideration of her affirmative
defenses of discrimination and retaliation for EEO activity.” Valentine-Johnson contacted the MSPB AJ
in early March to say that she had decided to withdraw her court case and concentrate on her appeal before
the MSPB. This caused the MSPB AJ to advise Valentine-Johnson that if she terminated her court case,
the MSPB would be limited to reviewing only her termination claim, not her discrimination and retaliation
claims. Another option, the MSPB AJ said, was to “terminate the case presently before [the MSPB] by
withdrawing her appeal . . . , which would terminate her administrative remedy and allow her complete case
to proceed to court.” Valentine-Johnson subsequently withdrew her MSPB appeal because she understood
from the MSPB AJ that this would “allow her complete case to proceed in the U.S. District Court.”
        In a subsequent hearing before the district court, the Air Force made an about face in its position
regarding the proper forum to hear Valentine-Johnson’s termination claim. The Air Force said that it had
been “mistaken” in its motion before the MSPB, where it had contended that all of Valentine-Johnson’s
claims should be heard in the district court. Now the Air Force argued that Valentine-Johnson was required
to exhaust her termination claim before the MSPB. In ruling on the Air Force’s motion for summary
judgment, the district court agreed, holding that it could not consider Valentine-Johnson’s termination claim
because she had failed to exhaust her administrative remedies with the MSPB. The court also held that
Valentine-Johnson could not establish a prima facie case of discrimination or retaliation because—her
termination aside—she had not suffered an adverse employment action. As to her hostile work environment
No. 03-1262            Valentine-Johnson v. Roche                                                    Page 6


claim based upon sexual harassment, the court held that Valentine-Johnson had not established that her work
environment was objectively offensive. Valentine-Johnson timely appealed the district court’s decision.
                                             II. ANALYSIS
A.     Standard of review
        This court reviews a district court’s grant of summary judgment de novo. Therma-Scan, Inc. v.
Thermoscan, Inc., 295 F.3d 623, 629 (6th Cir. 2002). Summary judgment is proper where there exists no
genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(c). In considering a motion for summary judgment, the district court must construe all reasonable
inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587 (1986). The central issue is “whether the evidence presents a sufficient disagreement to require
submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.” Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).
B.     The consolidation of Valentine-Johnson’s claims
        Valentine-Johnson contends that the district court erred in dismissing her termination claim on the
basis that she failed to exhaust her administrative remedies with the MSPB. She argues that she relied to
her detriment on the MSPB AJ’s representations that she could have her “complete case”—i.e., her
termination, discrimination, and retaliation claims—heard in district court, whereas the MSPB could
purportedly hear only her termination claim. The doctrine of judicial estoppel, she further posits, should
bar the Air Force from contending that the district court had no jurisdiction over Valentine-Johnson’s
termination claim when the agency had previously maintained before the MSPB that only the district court
had jurisdiction over all of her claims.
       Resolution of this issue requires that we “attempt to loosen the jurisdictional Gordian knot formed
when Title VII and civil service administrative claims are interlaced.” Sloan v. West, 140 F.3d 1255, 1257
(9th Cir. 1998). Valentine-Johnson initially filed a “mixed case appeal” with the MSPB on February 1,
1995. On the appeal form she designated the appeal as a “mixed case” and specified that she was contesting
her “removal,” which she alleged was also an instance of “illegal discrimination [and] reprisal.”
         At the same time, however, Valentine-Johnson had various outstanding EEO claims, which covered
allegations of sex and race discrimination, reprisal, and sexual harassment based on the incidents described
in Part I.A. above. Because all of her EEO claims were filed before she was terminated, they did not include
her termination claim. But they did include other personnel actions taken by the Air Force, such as the
change in her supervisors, her negative performance ratings, and the performance improvement conferences.
        The Air Force filed a motion to dismiss with the EEOC, pointing out that Valentine-Johnson had
already filed a mixed case appeal with the MSPB. It also argued that because all of her EEO claims were
intertwined with her termination, they should be heard by the MSPB. According to the EEOC ALJ,
Valentine-Johnson appeared to believe that she had legitimate EEO claims that were not connected with her
termination. The EEOC ALJ was concerned, however, that Valentine-Johnson did not adequately
understand her election of remedies, so the ALJ deferred ruling on the EEO claims in order to give
Valentine-Johnson time to make an informed decision. As noted above, the EEOC ALJ stated at a
prehearing conference on March 6, 1995 that Valentine-Johnson could (1) fragment her claims, pursuing
her EEO claims that arose prior to her termination with the EEOC and then take up her mixed case appeal
with the MSPB at a later time, (2) file a mixed case appeal with the MSPB immediately, or (3) file a mixed
case complaint with the Air Force’s EEO office. If Valentine-Johnson had chosen either option (2) or
option (3), she could have consolidated her outstanding EEO claims with her mixed case, which, in
hindsight, would have been the best approach.
No. 03-1262             Valentine-Johnson v. Roche                                                          Page 7


        Valentine-Johnson instead chose the first option—the immediate pursuit of her outstanding EEO
claims with the EEOC, with the understanding that she would file a mixed case appeal, combining her
discrimination, retaliation, and termination claims with the MSPB at a later date. Initially, however, she did
not appear to fully understand the implications of her choice. Although the letters are not in the record, the
EEOC ALJ noted that Valentine-Johnson wrote a series of letters to the Air Force indicating her belief that
her termination claim could still be heard by the EEOC. The Air Force sought clarification from the ALJ,
who subsequently reiterated Valentine-Johnson’s options in a formal order in December of 1995. Valentine-
Johnson responded by reaffirming her original election.
        The procedural difficulty started after the EEOC rendered its final decision on her non-mixed
(meaning discrimination claims that predated her termination) EEO complaints, finding no discrimination,
reprisal, or sexual harassment. Valentine-Johnson then received and acted upon her right-to-sue letter by
filing a complaint in district court. Her complaint, however, requested relief that was related to her
termination, i.e., reinstatement and payment of back wages and benefits. This was improper because the
EEOC had not heard or rendered a decision on Valentine-Johnson’s termination claim. The suit was also
contrary to the parties’ settlement agreement, which specified that after the EEOC decision, she would refile
her mixed case appeal with the MSPB.
         Roy Johnson, acting as his wife’s personal representative, then refiled her appeal with the MSPB.
One section of the appeal contained the following caption: “The Discrimination Issues are Filed in U.S.
District Court.” Perhaps Valentine-Johnson meant that only her EEO claims that predated her termination
were being heard in district court, but that she still intended the MSPB to hear her discrimination and
retaliation claims related to being terminated (her mixed claims). The appeal to the MSPB does not support
that interpretation, however, because discrimination is not mentioned as a basis for her “wrongful
termination.” Rather, the appeal implies that Valentine-Johnson sought to prove that she was a competent
employee who was not given sufficient guidance about how to perform her job and was unfairly evaluated.
In effect then, Valentine-Johnson’s filings in district court and with the MSPB suggested that she intended
to pursue a stand-alone termination claim (i.e., without a discrimination component) with the MSPB and
to have her mixed termination claim (i.e., with a discrimination component) heard in district court. This
was directly contrary to the parties’ agreed-upon election of remedies, which was to have Valentine-
Johnson’s mixed termination claim heard before the MSPB.
        The Air Force subsequently filed a motion to dismiss with the MSPB, pointing out that Valentine-
Johnson was raising her termination claim in the district court, so that the MSPB should dismiss her appeal
related to her termination for lack of jurisdiction. For support, the Air Force relied on a rule established by
the Federal Circuit in Connor v. United States Postal Service, 15 F.3d 1063, 1066 (Fed. Cir. 1994), to the
effect that where the filing of a complaint in the district court precedes the filing of an appeal with the
MSPB, the MSPB has no jurisdiction over the case. See also Leahy v. Merit Sys. Prot. Bd., 251 F.3d 170,
2000 WL 1810021 (Fed. Cir. Dec. 11, 2000) (unpublished) (same). Because the sequence of Valentine-
Johnson’s filings was similar to those in Connor and Leahy, the Air Force argued that the MSPB should
dismiss her appeal for lack of jurisdiction so that the mixed case could be heard in district court.
       The MSPB AJ subscribed to the thrust of the Air Force’s argument. In an order summarizing the
telephonic status conference held on March 1, 2002, the MSPB AJ made the following comments:
       I originally advised the parties that it was my intention to dismiss the appeal without
       prejudice because the appellant had filed a law suit in the U.S. district court that included
       removal as an issue. The agency subsequently requested me to dismiss the appeal with
       prejudice, i.e., without the right for it to be refiled with the Board, because of the court case.
       During the conference, the parties confirmed that the removal remained an issue in the
       District Court case, which is scheduled for trial in October. I nevertheless did not grant the
       agency’s motion to dismiss the appeal. I gave the appellant until March 15, 2002, to advise
No. 03-1262             Valentine-Johnson v. Roche                                                     Page 8


       me if she wished to proceed with the Board appeal of her removal without consideration of
       her affirmative defenses of discrimination and retaliation for EEO activity.
(Emphasis added.)
        The MSPB AJ did not grant the Air Force’s motion. But there was a common understanding among
the parties that Valentine-Johnson’s termination claim and her discrimination/retaliation claims were before
the district court, even though the district court did not have original jurisdiction over Valentine-Johnson’s
termination claim. The MSPB AJ reaffirmed this understanding in a subsequent telephone conversation
with Valentine-Johnson. When Valentine-Johnson called the AJ about dropping the district court case, the
MSPB AJ provided the following advice:
       I returned her call to tell her that the Board had jurisdiction over only the removal
       [termination] action and would not adjudicate her other claims of discrimination. If she
       withdraws her civil action completely, there would be no further review of her allegations
       of discrimination with regard to agency actions other than her removal. I also told appellant
       that she could terminate the case presently before me by withdrawing her appeal to the
       Board, which would terminate her administrative remedy and allow her complete case to
       proceed in court.
(Emphasis added.)
         This guidance from the MSPB AJ was erroneous. Had Valentine-Johnson followed her own instinct
by dismissing her district court case without prejudice, she could have consolidated her discrimination and
retaliation claims with her termination claim in a mixed case appeal before the MSPB, as specified in the
parties’ settlement agreement. From the very beginning, moreover, Valentine-Johnson maintained that her
termination was motivated by discrimination based on race and sex, and by reprisal. On the other hand,
there is no question that Valentine-Johnson contributed to the confusion by filing a district court complaint
that included her termination claim, and by filing a MSPB appeal that did not reference her discrimination
claims.
       Based on the MSPB AJ’s explanation—a position that the Air Force also supported—Valentine-
Johnson had two options: (1) to pursue her termination appeal before the MSPB without reference to any
discriminatory or retaliatory acts, or (2) to pursue her “complete case” in the district court. Valentine-
Johnson, unsurprisingly, chose the latter.
         Once in the district court, the Air Force made a 180-degree change in its position, arguing that
because Valentine-Johnson had failed to exhaust her administrative remedies with the MSPB regarding her
termination claim, this claim could not be heard in the district court. The Air Force relies principally on
McAdams v. Reno, 64 F.3d 1137 (8th Cir. 1995), where the court interpreted the federal regulation on
election of remedies as requiring exhaustion in the chosen forum. In McAdams, the plaintiff filed a mixed
case appeal with the MSPB, but later abandoned her discrimination claims in that forum and sought to have
them heard instead in a separate district court action. “Having chosen that option” [to proceed before the
MSPB], the McAdams court held that “she was required to exhaust her claims in [the MSPB] before filing
a civil action.” Id. at 1142; see also Economou v. Caldera, 286 F.3d 144, 149 (2d Cir. 2002) (holding that
Economou’s filing of his first formal petition with the MSPB “designated the MSPB as the administrative
forum in which Economou was bound to exhaust his claims.”)
        The Ninth Circuit, in Bankston v. White, 345 F.3d 768 (9th Cir. 2003), pointed out that the result in
McAdams was actually dictated by Title VII’s exhaustion-of-remedies requirements, and suggested that
exhaustion is not an absolute requirement for other types of claims. Id. at 771 (noting that McAdams relied
on Title VII’s exhaustion requirement and did not require the plaintiff to exhaust his administrative remedies
for his ADEA claim). McAdams, moreover, is not precisely on point in the present case because Valentine-
No. 03-1262             Valentine-Johnson v. Roche                                                       Page 9


Johnson did exhaust her initial EEO discrimination and retaliation claims through the EEOC process; it is
her termination claim before the MSPB that she failed to exhaust.
        Requiring the exhaustion of administrative remedies prior to filing suit in district court is, however,
a generally accepted principle. See, e.g., Ayrault v. Pena, 60 F.3d 346, 349 (7th Cir. 1995) (holding that
the plaintiff’s failure to file a claim with the MSPB meant that she had not exhausted her administrative
remedies, which “waives a right to judicial review”); Vinieratos v. United States, 939 F.2d 762, 772 (9th
Cir. 1991) (“The law requires an aggrieved federal employee to elect one exclusive administrative remedy
and to exhaust whatever remedy he chooses.”); German v. Pena, 88 F. Supp. 2d 222, 225 (S.D.N.Y. 2000)
(“[A] claimant must exhaust all available administrative remedies prior to bringing his action in the federal
courts.”) Because Valentine-Johnson admittedly did not exhaust her administrative remedies with the
MSPB, the district court’s determination that it could not hear her termination claim has presumptive legal
support.
        In our view, however, the special factual circumstances of this case and applicable principles of
equity require that Valentine-Johnson’s termination claim be heard in the district court. Valentine-Johnson
persuasively argues that judicial estoppel prevents the Air Force from changing its position regarding the
district court’s review of her termination claim. Judicial estoppel “generally prevents a party from
prevailing in one phase of a case on an argument and then relying on a contradictory argument to prevail
in another phase.” New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quotation marks omitted). In order
to invoke judicial estoppel, Valentine-Johnson must show that the Air Force “took a contrary position under
oath in a prior proceeding and that the prior position was accepted by the court.” Teledyne Indus., Inc. v.
NLRB, 911 F.2d 1214, 1218 (6th Cir. 1990).
        The Air Force does not dispute that it filed a motion to dismiss the MSPB appeal on the basis that
Valentine-Johnson’s termination claim should be heard in the district court. Once in the district court, the
Air Force promptly reversed course and sought to block the court’s review of the termination claim.
Although the MSPB AJ did not grant the Air Force’s motion, the AJ “originally advised the parties that it
was my intention to dismiss [the MSPB] appeal without prejudice because the appellant had filed a law suit
in the U.S. district court that included her removal as an issue.” The AJ also appeared to accept the Air
Force’s position when, in a telephone conversation with Valentine-Johnson, the AJ explained that if
Valentine-Johnson withdrew her appeal before the MSPB, that would “allow her complete case to proceed
in court.”
        Although the Air Force did not testify “under oath,” the agency did “present[] to the court . . . a . . .
written motion . . . certifying that to the best of [its] knowledge . . . the claims, defenses, and other legal
contentions therein [we]re warranted by existing law.” Fed. R. Civ. P. 11(b). We believe that the Air
Force’s written filing, combined with arguing the merits of its motion in a conference with the MSPB AJ,
may be fairly analogized to taking a position “under oath” for the purposes of judicial estoppel. See
Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.2d 23, 30-31 (1st Cir. 2004) (noting that judicial
estoppel is an equitable doctrine invoked by a court in its discretion and that the amorphous nature of
judicial estoppel suggests that the appropriate standard of review should be abuse of discretion, which is
both deferential and flexible); Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282 (11th Cir. 2002) (noting that
the circumstances under which judicial estoppel may be invoked are not reducible to any general
formulation of principle and that there are no inflexible or exhaustive prerequisites for determining the
applicability of the doctrine).
        Similarly, we recognize that the AJ did not explicitly grant the Air Force’s motion, but as a practical
matter the AJ adopted and indeed advanced the Air Force’s position to the detriment of Valentine-Johnson.
In the interest of preventing the Air Force from “abusing the judicial process through cynical
gamesmanship, achieving success on one position, then arguing the opposite to suit an exigency of the
moment,” Teledyne, 911 F.2d at 1218, we conclude that judicial estoppel is applicable as one of two reasons
that Valentine-Johnson may present her termination claim in the district court.
No. 03-1262             Valentine-Johnson v. Roche                                                    Page 10


         The other reason why Valentine-Johnson is entitled to have her termination claims heard in the
district court is the misleading advice that she received from the MSPB AJ. In the present case, Valentine-
Johnson clearly relied on the MSPB AJ’s representation that the only place where she could have all of her
claims heard was in the district court. Valentine-Johnson telephoned the AJ because she wanted to dismiss
her court case and proceed solely before the MSPB. Having all of her claims consolidated before the MSPB
would have been consistent with the parties’ settlement agreement and was also the correct procedural route
by regulation. See 29 C.F.R. § 1614.302. Instead, the AJ discouraged Valentine-Johnson from pursuing
her mixed case appeal through the MSPB by telling her that the MSPB could not hear her discrimination
claims, which was inaccurate as a matter of law.
        We note that at least two courts have rejected a plaintiff’s claim to equitable relief based on
erroneous advice from the government. See McAdams, 64 F.3d at 1143 (holding that the plaintiff’s receipt
of incorrect information from the DOJ and the EEOC did not create a right to sue in federal court); Williams
v. Munoz, 106 F. Supp. 2d 40, 44 (D.D.C. 2000) (holding that misinformation from an ALJ is not enough
to support waiver of the exhaustion requirement). In McAdams, however, the court relied in part on the fact
that the plaintiff could not establish reliance on the erroneous advice. See also Ferry v. Hayden, 954 F.2d
658, 661-62 (11th Cir. 1992) (holding that for the plaintiff to successfully invoke equitable estoppel based
on government-supplied misinformation, the plaintiff must show detrimental reliance). And in Williams
the court noted that plaintiff’s reliance claim was undermined by the fact that she was represented by
counsel.
        Valentine-Johnson, by contrast, can clearly show reliance and was, at critical times, proceeding
without the benefit of legal counsel. Moreover, “[s]he plainly made a good faith effort to comply with
administrative procedures,” and such “effort is something this Court should consider in determining whether
a party has exhausted administrative remedies.” Premier Electronics Lab. v. Aston, 686 F. Supp. 812, 815
(N.D. Cal. 1988). We therefore conclude that the erroneous advice from the MSPB AJ is an additional
factor that weighs in favor of having Valentine-Johnson’s “complete case” heard in the district court.
       Although the district court will not have an administrative record from the MSPB to review, this
court has previously rejected the argument that “nondiscrimination claims must always be reviewed on an
administrative record.” Seay v. Tenn. Valley Auth., 339 F.3d 454, 472 (6th Cir. 2003). In fact, “[p]arallel
proceedings in the district court and the MSPB are contemplated by [the relevant statute].” Evono v. Reno,
216 F.3d 1105, 1110 (D.C. Cir. 2000). The statutory scheme provides that a district court may
independently review claims without the benefit of a final decision from the MSPB. See 5 U.S.C.
§ 7702(e)(1)(B) (permitting a plaintiff to seek relief in district court if the MSPB does not issue its opinion
within 120 days).
         In the present case, Valentine-Johnson’s discrimination and retaliation claims were dismissed by the
district court because she could not show—in the absence of her termination claim—that she suffered an
adverse employment action. Her termination claim was subsequently dismissed because she was found not
to have exhausted her administrative remedies before the MSPB. We conclude that this outcome is
inequitable and unjust because of the unique confluence of the following factors: (1) the parties’ settlement
agreement specified that Valentine-Johnson had the option to have all of her claims eventually consolidated
before the MSPB; (2) the MSPB AJ gave Valentine-Johnson erroneous advice, upon which Valentine-
Johnson relied to her detriment; (3) the Air Force abused the judicial process with its shifting jurisdictional
arguments; and (4) Valentine-Johnson was, at critical times, proceeding pro se, and making her best effort
to have all of her claims heard.
       Under the above circumstances, we will reverse the dismissal by the district court of Valentine-
Johnson’s discrimination, retaliation, and termination claims and remand the case for a new hearing that will
allow her to present all of those claims before the court. At the same time, we want to make clear that by
so holding we are not suggesting that plaintiffs under normal circumstances are free to ignore the statutory
No. 03-1262            Valentine-Johnson v. Roche                                                   Page 11


procedures for mixed cases as set forth in 29 C.F.R. § 1614.302(a). Nor do we endorse routinely bypassing
the exhaustion of administrative remedies before the MSPB.
C.     Valentine-Johnson’s hostile work environment claim based upon sexual harassment
       Valentine-Johnson’s remaining claim before the district court was one of an allegedly hostile work
environment based upon sexual harassment. She “may establish a violation of Title VII by proving that
discrimination based on sex has created a hostile or abusive work environment.” Burnett v. Tyco Corp., 203
F.3d 980, 982 (6th Cir. 2000) (quotation marks omitted). To prevail on this claim, Valentine-Johnson must
show that “(1) she is a member of a protected class; (2) she was subject to unwelcomed sexual harassment;
(3) the harassment was based on her sex; (4) the harassment unreasonably interfered with her work
performance and created a hostile work environment; and (5) [the employer] knew or should have known
of the charged sexual harassment and failed to implement prompt and appropriate corrective action.”
Blankenship v. Parke Care Centers, Inc. 123 F.3d 868, 872 (6th Cir. 1997) (quotation marks omitted).
        Valentine-Johnson, as a woman, is a member of a protected class. She alleges that she was subject
to unwelcome conduct that was based on her sex. But “[f]or sexual harassment to be actionable, it must be
sufficiently severe or pervasive to alter the conditions of [the victim’s] employment and create an abusive
working environment.” Burnett, 203 F.3d at 982 (quotation marks omitted). In order to evaluate whether
an environment is hostile, we look at the “frequency of the discriminatory conduct; its severity; whether it
is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably
interferes with an employee’s work performance.” Id. (quotation marks omitted).
        The district court held that Valentine-Johnson had failed show that her work environment was
objectively offensive. She alleges only one incident that involved actual touching—when Colonel Brown
put his arm around her while walking down the hall. On another occasion she objected to Colonel Brown’s
standing too close to her. Valentine-Johnson was also offended by what she perceived to be inappropriate
behavior between Colonel Brown and other women at Selfridge. Because of this purported sexually charged
atmosphere, Valentine-Johnson believed that Colonel Brown’s comment that he would “take care of her”
if she was “nice to him” was a reference to sex. She does not allege, however, that Colonel Brown ever
followed up on this remark.
        Colonel Brown’s physical interaction with Valentine-Johnson was not frequent, severe, physically
threatening, or humiliating. Likewise, there is no proof that his behavior with other women in the office,
who were apparently willing participants, “unreasonably interfered” with Valentine-Johnson’s own work
performance. This court has rejected hostile work environment claims under circumstances that were far
more sexually offensive. See, e.g., Morris v. Oldham County Fiscal Court, 201 F.3d 784, 790 (6th Cir.
2000) (holding that the employer’s alleged request for sexual favors from the employee in exchange for a
better evaluation, calling the employee “Hot Lips,” making comments about the employee’s state of dress,
and telling dirty jokes in front of the employee did not create hostile working environment); Burnett, 203
F.3d at 985 (holding that the conduct of a supervisor who placed a pack of cigarettes under a female
employee’s bra strap, remarked that she had “lost her cherry,” and said he was aroused by the phrase “dick
the malls” was not sufficiently severe to create a hostile work environment); Black v. Zaring Homes, Inc.,
104 F.3d 822, 826 (6th Cir. 1997) (holding that a supervisor’s teasing about the employee dancing on tables
at a local strip bar, joking about “Hooterville” or “Titsville,” calling her a “broad,” and making fun of her
pronunciation of “bosom” did not create an objectively hostile environment). In light of this circuit’s
precedents and the isolated and de minimis nature of Colonel Brown’s conduct, we conclude that the district
court did not err in granting summary judgment to the Air Force on Valentine-Johnson’s hostile work
environment claim.
No. 03-1262           Valentine-Johnson v. Roche                                             Page 12


                                        III. CONCLUSION
         For all of the reasons set forth above, we REVERSE the district court’s decision to dismiss
Valentine-Johnson’s discrimination, retaliation, and termination claims and REMAND the case for a new
hearing that combines all three of these claims. On the other hand, we AFFIRM the judgment of the
district court that dismissed Valentine-Johnson’s hostile work environment claim.